


110 HR 1070 IH: Stamp Out Gang Violence

U.S. House of Representatives
2007-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1070
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2007
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To allow postal patrons to contribute to funding for gang
		  prevention programs through the voluntary purchase of certain specially issued
		  postage stamps.
	
	
		1.Short titleThis Act may be cited as the
			 Stamp Out Gang Violence
			 Act.
		2.Special postage
			 stamp
			(a)In
			 generalIn order to afford a convenient way for members of the
			 public to contribute to funding for gang prevention programs, the United States
			 Postal Service shall provide for a special postage stamp in accordance with
			 subsection (b).
			(b)Terms and
			 conditionsThe issuance and sale of the stamp referred to in
			 subsection (a) shall be governed by section 416 of title 39, United States
			 Code, and regulations under such section, subject to the following:
				(1)Disposition of
			 proceedsAll amounts becoming available from the sale of such
			 stamp shall be transferred to the Gang Resistance Education and Training
			 (G.R.E.A.T.) Program, administered by the Office of Justice Programs of the
			 Department of Justice, through payments which shall be made at least twice a
			 year.
				(2)DurationSuch
			 stamp shall be made available to the public for a period of at least 2 years,
			 beginning no later than 12 months after the date of the enactment of this
			 Act.
				(3)LimitationSuch
			 stamp shall not be counted for purposes of applying any numerical limitation
			 under subsection (e)(1)(C) of such section.
				
